        Case 1:21-cv-01643-ELR Document 1 Filed 04/22/21 Page 1 of 15




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

OWNERS INSURANCE COMPANY,

       Plaintiff,
                                               Civil Action File No.
v.
                                               __________________
AUSTELL INTERNATIONAL
FARMER’S MARKET, LLC and
LEONOR VASQUEZ,

       Defendants.

                 OWNERS INSURANCE COMPANY’S
             COMPLAINT FOR DECLARATORY JUDGMENT

      COMES NOW Owners Insurance Company (“Owners”) and hereby files its

Complaint for Declaratory Judgment against Austell International Farmer’s Market,

LLC (“Farmers Market”) and Leonor Vasquez (“Vasquez”), showing this Honorable

Court as follows:

                                     PARTIES

                                          1.

      Owners is a corporation organized and existing under the laws of the State of

Ohio with its principal place of business in the State of Michigan.


                                        -1-
        Case 1:21-cv-01643-ELR Document 1 Filed 04/22/21 Page 2 of 15




                                          2.

      Farmers Market is a limited liability company organized under the laws of the

State of Georgia with its principal place of business in Georgia. Farmers Market has

a single member, Hyangsoon Kim, who is a resident and domiciliary of Georgia, and

who has the present intention to remain in Georgia and call Georgia home. Farmers

Market may be served with process via its registered agent(s), Kyehoon Yun and/or

Yong Hwan Kim, at either 3700 Crestwood Pkwy, Suite 1000, Duluth, GA 30096

or 3565 Austell Rd SW, Suite 1033, Marietta, GA 30008, respectively.

                                          3.

      Vasquez is a resident and domiciliary of the State of Georgia and has the

present intention to remain in Georgia and call Georgia home. Vasquez may be

personally served at 5660 Cascade Palmetto Highway, Fairburn, GA 30213, or

wherever found.

                         JURISDICTION AND VENUE

                                          4.

      This Court has original jurisdiction over this action under the provisions of 28

U.S.C. § 1332 because this action is between citizens of different states, who are

completely diverse, and the amount in controversy exceeds the sum of $75,000,

                                        -2-
        Case 1:21-cv-01643-ELR Document 1 Filed 04/22/21 Page 3 of 15




exclusive of interest and costs.

                                               5.

      This Court has personal jurisdiction over the Defendants because they are

citizens located in this district and the Underlying Lawsuit (defined below) is

pending in the Superior Court of Gwinnett County, Georgia, which lies within this

judicial district and division of the Court.

                                               6.

      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2).

                               NATURE OF ACTION

                                               7.

      This is a Complaint for Declaratory Judgment, brought pursuant to Rule 57 of

the Federal Rules of Civil Procedure and 28 U.S.C. § 2201, to declare the rights and

other legal relations surrounding questions of actual controversy that presently exist

between Owners and the Defendants.

                                               8.

      A controversy of a judicial nature presently exists among the parties that

demands a declaration by this Court in order that Owners may have its rights and

duties under the relevant contract of insurance determined and avoid the possible

                                          -3-
        Case 1:21-cv-01643-ELR Document 1 Filed 04/22/21 Page 4 of 15




accrual of damages.

                                          9.

      Each Defendant named herein has been joined in compliance with case law

requiring the insurer seeking a declaratory judgment to bring into the action all

individuals or entities that have a financial or other interest in the outcome of the

coverage issues to be decided through the declaratory judgment.

                          THE UNDERLYING LAWSUIT

                                          10.

      On or about September 7, 2019, Vasquez allegedly slipped and fell on Farmers

Market’s property (the “Incident”), located at 3565 Austell Road, Marietta, Georgia

30008 (the “Property”).

                                          11.

      As a result of the Incident, Vasquez allegedly suffered personal injuries.

                                          12.

      On or about September 18, 2019, counsel for Vasquez issued at least two legal

demands to Farmers Market, which informed Farmers Market that Vasquez had

retained counsel and demanded that Farmers Market preserve evidence related to

Vasquez’s claims and the Incident (the “Demand Letters”). True and accurate copies

                                        -4-
        Case 1:21-cv-01643-ELR Document 1 Filed 04/22/21 Page 5 of 15




of the Demand Letters are attached hereto as Exhibit A.

                                           13.

      On May 27, 2020, Vasquez filed a lawsuit against Farmers Market arising

from the Incident in the State Court of Gwinnett County, civil action file number 20-

C-03115-S1 (the “Underlying Lawsuit”). A true and accurate copy of the complaint

filed in the Underlying Lawsuit is attached hereto as Exhibit B.

                                           14.

      In the Underlying Lawsuit, Vasquez alleges that Farmers Market is liable for

the Incident because it failed to maintain its duty to inspect the Property and keep it

free of hazardous conditions and to warn Vasquez of the hazard.

                                           15.

      On May 29, 2020, Owners was notified, for the first time, of the Incident.

                                           16.

      Moreover, on or about March 16, 2021, Owners learned, for the first time, of

the September 18, 2019 Demand Letters from Vasquez’s counsel.

                          RESERVATION OF RIGHTS

                                           17.

      On March 18, 2021, Owners issued a reservation of rights letter to Farmers

                                         -5-
         Case 1:21-cv-01643-ELR Document 1 Filed 04/22/21 Page 6 of 15




Market, wherein Owners advised Farmers Market that it was reserving its rights to

deny coverage for untimely notice of the Incident and claim. A true and accurate

copy of the reservation of rights letter is attached hereto as Exhibit C.

                                           18.

       After receiving notice of the Underlying Lawsuit, Owners retained counsel to

defend Farmers Market against the Underlying Lawsuit, subject to the full

reservation of rights letter.

                                           19.

       For the reasons set forth below, however, a question exists as to whether the

Policy (defined below) affords coverage for the claims alleged in the Underlying

Lawsuit and whether Owners has any duty to defend or indemnify Farmers Market

against the Underlying Lawsuit.

                          THE INSURANCE CONTRACT

                                           20.

       Owners issued a commercial general liability insurance policy to “Austell

International Farmers Market dba Farmers Market,” policy number 194618-

80109632, with an effective policy term of January 16, 2019 through January 16,

2020 (the “Policy”). A true and accurate copy of the Policy is attached hereto as

                                         -6-
           Case 1:21-cv-01643-ELR Document 1 Filed 04/22/21 Page 7 of 15




Exhibit D.

                                            21.

      The Policy contains the following relevant definitions, terms, provisions,

exclusions, and conditions:

       COMMERCIAL GENERAL LIABILITY COVERAGE FORM

                                         . . .

Throughout this policy the words “you” and “your” refer to the Named Insured
shown in the Declarations, and any other person or organization qualifying as a
Named Insured under this policy. The words “we”, “us” and “our” refer to the
company providing this insurance. The word “insured” means any person or
organization qualifying as such under Section II — Who Is An Insured. . . .

SECTION I – COVERAGES

COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE
LIABILITY

1.    Insuring Agreement.

      a.       We will pay those sums that the insured becomes legally obligated to
               pay as damages because of “bodily injury” or “property damage” to
               which this insurance applies. We will have the right and duty to defend
               the insured against any “suit” seeking those damages. However, we will
               have no duty to defend the insured against any “suit” seeking damages
               for “bodily injury” or “property damage” to which this insurance does
               not apply. . . .

      b.       This insurance applies to “bodily injury” and “property damage” only
               if:

                                         -7-
          Case 1:21-cv-01643-ELR Document 1 Filed 04/22/21 Page 8 of 15




              (1)   The “bodily injury” or “property damage” is caused by an
                    “occurrence” that takes place in the “coverage territory[.]”
                                        . . .

SECTION II – WHO IS AN INSURED

1.   If you are designated in the Declarations as:

                                        . . .

     c.       A limited liability company, you are an insured. Your members are also
              insureds, but only with respect to the conduct of your business. Your
              managers are insureds, but only with respect to their duties as your
              managers.

                                        . . .

SECTION IV – COMMERCIAL GENERAL LIABILITY CONDITIONS

                                        . . .

2.   Duties In The Event Of Occurrence, Offense, Claim Or Suit

     a.       You must see to it that we are notified as soon as practicable of an
              “occurrence” or an offense which may result in a claim.

                                        . . .

     b.       If a claim is made or "suit" is brought against any insured, you must:

                                        . . .

              (2)   Notify us as soon as practicable.

              You must see to it that we receive written notice of the claim or “suit”
              as soon as practicable.
                                         -8-
          Case 1:21-cv-01643-ELR Document 1 Filed 04/22/21 Page 9 of 15




     c.       You and any other involved insured must:

              (1)   Immediately send us copies of any demands, notices, summonses
                    or legal papers received in connection with the claim or “suit”;

                                        . . .

3.   Legal Action Against Us

     No person or organization has a right under this Coverage Part:

     a.       To join us as a party or otherwise bring us into a “suit” asking for
              damages from an insured; or

     b.       To sue us on this Coverage Part unless all of its terms have been fully
              complied with.

     A person or organization may sue us to recover on an agreed settlement or on
     a final judgment against an insured; but we will not be liable for damages that
     are not payable under the terms of this Coverage Part or that are in excess of
     the applicable limit of insurance. An agreed settlement means a settlement and
     release of liability signed by us, the insured and the claimant or the claimant's
     legal representative.

                                        . . .

     SECTION V – DEFINITIONS

                                        . . .

     3.       “Bodily injury” means bodily injury, sickness or disease sustained by a
              person, including death resulting from any of these at any time.

                                        . . .

                                        -9-
       Case 1:21-cv-01643-ELR Document 1 Filed 04/22/21 Page 10 of 15




      13.    “Occurrence” means an accident, including continuous or repeated
             exposure to substantially the same general harmful conditions.

                                       . . .

      18.    “Suit” means a civil proceeding in which damages because of “bodily
             injury”, “property damage” or “personal and advertising injury” to
             which this insurance applies are alleged. . . .

                                       . . .

           COMMERCIAL GENERAL LIABILITY PLUS COVERAGE

This endorsement modifies insurance provided under the following:

      COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                       . . .

5.    BROADENED KNOWLEDGE OF OCCURRENCE SECTION IV –
      COMMERCIAL GENERAL LIABILITY CONDITIONS, 2. Duties In
      The Event Of Occurrence, Offense, Claim Or Suit is amended. The
      following condition is added.

      a.     Paragraphs a. and b. of this condition will not serve to deny any claim
             for failure to provide us with notice as soon as practicable after an
             “occurrence” or offense which may result in a claim:

                   (1)   If the notice of a new claim is given to your “employee”;
                         and

                   (2)   That “employee” fails to provide us with notice as soon as
                         practicable.

      b.     This exception shall not apply:

                                       - 10 -
          Case 1:21-cv-01643-ELR Document 1 Filed 04/22/21 Page 11 of 15




                    (1)   To you; or

                    (2)   To any officer, director, partner, risk manager or insurance
                          manager of yours.

                                       . . . .

See Policy, Commercial General Liability Form (Form No. CG 00 01 04 13); Policy,

Commercial General Liability Plus Endorsement (Form No. 55352 (5-17)).

                                           22.

      Farmers Market seeks a defense and/or indemnity under the Policy for the

claims asserted and damages sought in the Underlying Lawsuit.

                    DECLARATORY JUDGMENT COUNT

 FARMERS MARKET FAILED TO AFFORD OWNERS WITH TIMELY
          NOTICE OF AN OCCURRENCE OR CLAIM

                                           23.

      Owners repeats and realleges the foregoing paragraphs as if fully set forth

herein.

                                           24.

      The Policy issued by Owners required the insured to perform certain

conditions precedent in the event of an “occurrence” or “claim.”



                                        - 11 -
       Case 1:21-cv-01643-ELR Document 1 Filed 04/22/21 Page 12 of 15




                                          25.

      Specifically, as a condition precedent to coverage, Farmers Market was

required to notify Owners of any “occurrence” that may result in a claim “as soon as

practicable.”

                                          26.

      Additionally, as a condition precedent to coverage, Farmers Market was

required to provide Owners with written notice of any “claim” “as soon as

practicable.”

                                          27.

      Moreover, as a condition precedent to coverage, Farmers Market was to

ensure that Owners was served with and/or notified “immediately” of any

correspondence, demands, notices, or papers in connection with any claim or “suit.”

                                          28.

      Farmers Market became aware of the Incident as early as the date it occurred,

on or around September 7, 2019.

                                          29.

      However, Owners was not notified of the Incident until May 29, 2020 – or

almost 9 months later.

                                       - 12 -
       Case 1:21-cv-01643-ELR Document 1 Filed 04/22/21 Page 13 of 15




                                          30.

      Moreover, Farmers Market became aware of the Incident and Vasquez’s claim

as early as the date of the Demand Letters, on or around September 18, 2019.

                                          31.

      Yet, Owners was not notified of the Incident until May 29, 2020 – or almost

9 months later.

                                          32.

      Further, Owners was not notified of the Demand Letters until March 16, 2021

– or approximately 18 months later.

                                          33.

      Farmers Market also failed to ensure that Owners was served “immediately”

with the Demand Letters, which constitute a correspondence, demand, notice, or

paper connected to the Incident, Vasquez’s claims, and the Underlying Lawsuit.

                                          34.

      By failing to notify Owners “as soon as practicable” of the Incident, Demand

Letters, and Vasquez’s claim, Farmers Market breached the conditions precedent to

coverage set forth in the Policy’s commercial general liability coverage.



                                       - 13 -
       Case 1:21-cv-01643-ELR Document 1 Filed 04/22/21 Page 14 of 15




                                          35.

      By also failing to immediately forward to Owners copies of the Demand

Letters, which were received in connection with the Incident, Vasquez’s claim, and

the Underlying Lawsuit, Farmers Market breached the conditions precedent to

coverage set forth in the Policy’s commercial general liability coverage.

                                          36.

      Consequently, because Farmers Market breached conditions precedent to

coverage under the Policy, Owners has no duty to defend or indemnify Farmers

Market in the Underlying Lawsuit.

                                          37.

      Owners is, therefore, entitled to a declaratory judgment that it is not under a

duty to defend or indemnify Farmers Market against any liability, judgment, or

settlement resulting from the Underlying Lawsuit.

                             PRAYER FOR RELIEF

      WHEREFORE, Owners respectfully prays as follows:

      (1)    that this Court declare that it does not owe any duties to defend or

             indemnify Farmers Market in the Underlying Lawsuit;

      (2)    that judgment be entered in Owners’ favor and against all Defendants;

                                       - 14 -
       Case 1:21-cv-01643-ELR Document 1 Filed 04/22/21 Page 15 of 15




      (3)   that this Court bind each and every named party herein by said

            judgment;

      (4)   that the Court award Owners all costs, expenses, and attorneys’ fees

            that it is entitled to receive under federal and/or state law; and

      (5)   that this Court enter an order granting such other and further relief as

            justice requires.

      This 22nd day of April, 2021.

                                       Respectfully submitted,

                                       KENDALL | MANDELL, LLC


                                        /s/ M. Brandon Howard
                                       Michael C. Kendall
                                       Georgia Bar No. 414030
                                       M. Brandon Howard
                                       Georgia Bar No. 550524
                                       Attorneys for Owners Ins. Co.

3152 Golf Ridge Blvd., Suite 201
Douglasville, Georgia 30135
Telephone: (770) 577-3559
Facsimile: (770) 577-8113
mckendall@kendallmandell.com
mbhoward@kendallmandell.com




                                       - 15 -
